Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 20 August 2021.
Claims 1-2, 4-15, and 17-20 are currently pending and have been examined.
Claims 1-2, 4-15, and 17-20 have been rejected.
This action is made FINAL.
Response to Arguments
In light of the amendments, the 112a and 112b rejections have been withdrawn.
Regarding the arguments regarding the prior art rejections, the examiner agrees that the amended limitations distinguish over Murphy, however Heli-Air (NPL) teaches these limitations and the rejections below have been updated to show the amended limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-5, 8-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (U.S. Pat. No. 4,029,271) in view of Gerstine (U.S. Pat. No. 4,004,756) and Heli-Air (Return to Target Maneuver - NPL).
Regarding claim 1:
	Murphy teaches:
A rotorcraft (In a helicopter [ab]), comprising:
a power train coupled to a body, the power train comprising a power source and a drive shaft coupled to the power source; (these are parts inherent to a helicopter)
a rotor system coupled to the power train and comprising a plurality of rotor blades; (these are parts inherent to a helicopter)
a flight control system (FCS) (fig. 1, sensors, navigation, and control units 36; aircraft controls 20 are automatically operable in the automatic flight modes by an autopilot system 25 [col. 3, lines 41-43]) operable to change at least one operating condition of the rotor system (which comprises a radar altitude hold subsystem 26, a barometric altitude hold subsystem 27, a descent control subsystem 28, an air speed hold subsystem 29, a deceleration control subsystem 30, a hover coupler 31, a roll ; 
a pilot control assembly (PCA) (fig. 1, normal aircraft control functions 20) operable to receive commands from a pilot (fig. 1, comprising main rotor collective pitch controls 21, main rotor longitudinal cyclic pitch controls 22, main rotor lateral cyclic pitch controls 23 and tail rotor collective pitch controls 24), wherein the FCS is a fly-by-wire flight control system (the autopilot 25 will not be normally responsive directly to some of the inputs provided thereto over the lines 35 from the units 36, but will respond in part [col. 4, lines 1-3]) in electrical communication with the PCA (analog electrical circuitry [col. 19, lines 6-7]);
and a flight control computer (FCC) (fig. 1, navigation and control units 36) in electrical communication (fig. 1, communication lines 35) between the FCS and the PCA (fig. 1, aircraft controls 20 and autopilot 25), the FCC operable to: 
receive a pilot command to mark a target (when the automatic approach system of the present embodiment is sought to be engaged by the pilot, as indicated by a signal on a line 287 from a mode engage switch on the pilot panel 39 [col. 15, lines 50-53]) while (Referring again to FIG. 2, the course to be followed in the automatic approach to hover point 51 from any point of beginning 50 is established in a compound fashion, in accordance with certain defined desired flight parameters. [col 10, lines 10-14]) the rotorcraft is moving along a first portion of a flight path (In order to intercept the point P1, the aircraft must navigate in the cruise mode through an outer turn that begins at the initial point 50, and along a course to a point P1. [col 10, lines 65-68]);
designate a hover location in response to the pilot command to mark the target (to a selected hover position 51 at a desired altitude [col. 4, lines 8-9]),
wherein the hover location is a location (fig. 2, hover position 51), along the first portion of the flight path, directly under the rotorcraft (when engaged, the automatic approach system 44 will automatically control the flight from any particular point 50, at any heading, altitude and speed (subject to some conditions described hereinafter), to a selected hover position 51 at a desired altitude, approaching the position upwind. In doing this, the control system will cause the aircraft to fly downwind of the desired point 51 and execute a turn of a determined radius from a point P1 to a point P2 so as to approach upwind; the altitude, speed and heading all being controlled during the approach. This is described in more detail hereinafter. [col 4, lines 4-15]; as mentioned in the response to arguments from the previous final rejection, while not explicitly stating that the any particular point 50 and hover location 51 are at the same location, however the prior art structure is capable of performing the intended use.), when the pilot indicates the command to mark the target (to a selected hover position 51 at a desired altitude [col. 4, lines 8-9]);
receive, [at a second location different from the hover location,] a pilot command to return to the target (when engaged, the automatic approach system 44 will automatically control the flight from any particular point 50, at any heading, altitude and speed (subject to some conditions described hereinafter), to a selected hover position 51 at a desired altitude, approaching the position upwind [col. 4, lines 4-9]; "when engaged" implies that the pilot activates the return to hover command; ;
engage an automated approach-to-hover maneuver [immediately after the first portion of the flight path] in response to the pilot command to return to the target (when engaged, the automatic approach system 44 will automatically control the flight from any particular point 50, at any heading, altitude and speed (subject to some conditions described hereinafter), to a selected hover position 51 at a desired altitude, approaching the position upwind [col. 4, lines 4-9]);
wherein the FCC being operable to engage the approach-to- hover maneuver comprises the FCC being operable to determine a flight profile (when engaged, the automatic approach system 44 will automatically control the flight from any particular point 50, at any heading, altitude and speed (subject to some conditions described hereinafter), to a selected hover position 51 at a desired altitude, approaching the position upwind.) comprising a return to target (RTT) flight path (fig. 2, depicting approach to hover path from point 50 to hover location 51. This could constitute a RTT flight path if points 50 and 51 were on top of each other as established above.), a vertical descent speed (fig. 4; the rate input signal on the line 104, which commands the descent control subsystem 28 to cause descent at a particular rate, is passed by an analog gate 115 from a signal on a line 116 at the output of a function generator-limiter circuit 117, which may be comprised of a well-known break-point diode network. The circuit 117 is established so that it will provide, for large input signals, a fixed maximum rate of descent of 500 ft. per minute; but for input signals representative of 75 ft. or less, the output rate on the line , and a vertical deceleration rate (but for input signals representative of 75 ft. or less, the output rate on the line 16 is a linear function of the input, between 0 and 500 ft. per minute. [col 7, lines 4-14]; examiner is interpreting the linear reduction in the vertical descent speed to constitute a vertical deceleration rate.), wherein the vertical descent speed and the vertical deceleration rate are determined according to a smoothing function (fig. 4, summing unit 118 and function generator-limiting circuit 117; examiner is interpreting the above to constitute a smoothing function since it continuously is comparing values in an equation and smoothly bringing the vertical speed down to zero.)
and transition, automatically, from a first operating condition of the rotor system (the condition before engaging the approach to hover maneuver) to a second operating condition of the rotor system (when engaged, the automatic approach system 44 will automatically control the flight from any particular point 50, at any heading, altitude and speed (subject to some conditions described hereinafter), to a selected hover position 51 at a desired altitude [col. 4, lines 4-9]) according to the RTT flight path (fig. 2, depicting approach to hover path from point 50 to hover location 51. This could constitute a RTT flight path if points 50 and 51 were on top of each other as established above.) and in response to engaging the approach-to-hover maneuver (when engaged, the automatic approach system 44 will automatically control the flight from any particular point 50, at any heading, altitude and speed (subject to some conditions described hereinafter), to a selected hover position 51 at a desired altitude, approaching the position upwind [col. 4, lines 4-9]), wherein the second operating condition of the rotor system corresponds to a change in heading of the rotorcraft (fig. 2, path between 50 and 51the two showing approach which includes a change in heading), a reduction in airspeed of the rotorcraft (that the approach be made at a constant deceleration, [col. 10, lines 16-17]), and a descent in altitude of the rotorcraft (a desired altitude signal (h) is generated on a line 121 in FIG. 4 such as will cause a rate in the circuit 117 that will result in a uniform descent from whatever altitude the aircraft has when its range to destination is 40,000 ft. to the set point altitude (desired at the destination point), [col. 7, line 30-35]).
wherein the third portion of the flight path is in an upwind direction (is that there will be a turn of uniform ground radius r from a point P1 (which is on the turn circle at a point of tangency to the approach to the turn) to the point P2 (which is directly downwind of the end point at the approach range). [col 10, lines 55-59]) aligned to overfly the hover location (fig. 2, path between P2 and 51),
Murphy does not explicitly teach, however Gerstine teaches:
and wherein the [vertical descent] speed (the actual ground speed signal to provide a speed difference signal which can be used as a control signal. [col 1, lines 47-53]) and the [vertical] deceleration rate (changing of the speed will inherently result in a deceleration rate.) are determined according to a smoothing function (a signal corresponding to the square root of the distance remaining signal. The signal thus obtained is considered as being a reference speed signal corresponding to the remaining distance at every instant. The reference speed signal is compared with the actual ground speed signal to provide a speed difference signal which can be used as  applied using a horizontal distance between the location of the rotorcraft and the hover location (a remaining distance signal which is transmitted to the function amplifier 147. The function amplifier 147 produces a signal corresponding to the square root of the remaining distance signal. [col 5, lines 40-43]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Murphy to include the teachings as taught by Gerstine because “an important feature of the automatic flight control means in accordance with the present invention is to enable a transfer from a certain flight condition to hovering.” [Gerstine, col 9, lines 8-11] which allows for a safe and smooth transition.
Heli-Air also teaches:
receive a pilot command to mark a target while the rotorcraft is moving along a first portion of a flight path (“the helicopter passes over a spot (target) in forward flight and then tries to return to that same spot in the shortest possible time” [first paragraph]; examiner notes that in order to return to the target the pilot needs to mentally mark the target as a reference point to make the return to.);
wherein the hover location is a location, along the first portion of the flight path, directly under the rotorcraft (“the helicopter passes over a spot (target) in forward flight and then tries to return to that same spot in the shortest possible time” [first paragraph]),
Murphy in view of Gerstine does not explicitly teach, however Heli-Air teaches:
receive, at a second location different from the hover location (“a combined deceleration and banked turn until the flight path is pointed back at the target” [page , a pilot command to return to the target (examiner notes that at the start of the turn, the pilot is controlling the rotorcraft to make a turn and decelerate which is “a pilot command”), wherein the pilot command to return to the target is received after the pilot command to mark the target (examiner notes that Heli-air inherently demonstrates that the command to return to the target is after the command to mark the target since the initiation of the turn happens after the pilot passes over the desired target location. This can also be visualized in the attached cited but not relied upon Youtube video “Kiowa Warrior Return to Target”);
engage [an automated] approach-to-hover maneuver immediately after the first portion of the flight path (“The optimum return-to-target maneuver at constant altitude consists of a combined deceleration and banked turn until the flight path is pointed back at the target followed by a level flight acceleration.” [page 1]; examiner notes that the turn (second portion) occurs after the first potion where the rotorcraft fly’s over the target.) in response to the pilot command to return to the target (“a combined deceleration and banked turn until the flight path is pointed back at the target” [page 1])
a return to target (RTT) flight path (the helicopter passes over a spot (target) in forward flight and then tries to return to that same spot in the shortest possible time [first paragraph]),
wherein the RTT flight path comprises a second portion of the flight path immediately after the first portion of the flight path (“a combined deceleration and banked turn until the flight path is pointed back at the target” [page 1]) and further comprises a third portion of the flight path immediately after the second portion of the flight path (“followed by a level flight acceleration.” [page 1]), wherein the second portion of the flight path is a single continuous turn connecting the first portion of the flight path to the third portion of the flight path (“a combined deceleration and banked turn until the flight path is pointed back at the target” [page 1]), 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Murphy in view of Gerstine to include the teachings as taught by Heli-Air because returning to a current position quickly can reduce danger because “the "target” might be hostile and capable of destroying the helicopter if given the opportunity” [Heli-Air, first paragraph]
Regarding claim 2:
Murphy in view of Gerstine and Heli-Air teaches the limitations of claim 1, upon which this claim is dependent. 
Murphy further teaches:
alter a first flight characteristic, wherein alteration of the first flight characteristic would result in an anticipated change to a second flight characteristic (see at least figs. 3-11 showing relationships between inputs and outputs, especially fig. 8);
instruct the FCS to change the first operating condition of the rotor system (the automatic approach system is desired only if the air speed is greater than 60 knots, the aircraft is far enough away to be able to turn into the point P1, and there is enough time remaining to reach the desired approach entry altitude [col. 16, lines 36-40]; changing from cruising to approach maneuver) based on a convolved relationship between the first flight characteristic and the second flight characteristic (When in the approach mode, aircraft descent is controlled by a descent rate which relates to the longitudinal deceleration by the ratio of remaining altitude to descent to the remaining velocity deceleration to be achieved. [col. 18, lines 2-6]; altitude and velocity are the convolved characteristics);
and instruct the FCS to transition to the second operating condition of the rotor system (the descent control subsystem 28 can be engaged and provided with a rate by the main collective controls 45, until descent to a proper altitude is completed and then it would not be utilized at all, but rather the radar altitude hold subsystem would be utilized. Similarly, the roll attitude hold subsystem 32 is used during the outer and inner turns in the flight control provided by the automatic approach system 44, but is not used during the straight line flight [col. 4, lines 35-44]; shows that the system transitions between straight line descent and constant height and speed turns) in response to the anticipated change to the second flight characteristic (on the other hand, the air speed is in contrast maintained until completion of the final inner turn [38]), wherein the second operating condition of the rotor system (fig. 1, roll attitude subsystem 32) is operable to at least partially counter the anticipated change to the second flight characteristic such that the FCS is operable to at least partially separate convolved flight characteristics (the nominal descent rate from current altitude to pilot set desired hover altitude is continuously computed in one fashion or another to permit entry of the final, inner turn at substantially the correct altitude for entry into the final approach as described hereinbefore, so that altitude can be maintained substantially constant during the turn, thereby to minimize .
Regarding claim 4:
Murphy in view of Gerstine and Heli-Air teaches the limitations of claim 3, upon which this claim is dependent. 
Gerstine further teaches:
the smoothing function (fig. 1, function amplifier 147) comprises using a square root of the horizontal distance (a signal corresponding to the square root of the distance remaining signal. The signal thus obtained is considered as being a reference speed signal corresponding to the remaining distance at every instant. The reference speed signal is compared with the actual ground speed signal to provide a speed difference signal which can be used as a control signal. [col 1, lines 47-53]) between the location of the rotorcraft and the hover location (The integrator 146 serves to integrate the ground speed signal, starting from the time of distance setting by the distance setting device 143 and engagement of the flight distance control system, so as to produce a flight distance signal. The flight distance signal is compared at the adding device 145 with the starting distance signal from the starting distance setting device 143 to produce a remaining distance signal which is transmitted to the function amplifier 147. [col 5, lines 32-41]).
Regarding claim 5:
Murphy in view of Gerstine and Heli-Air teaches the limitations of claim 2, upon which this claim is dependent. 
Murphy further teaches:
the approach-to-hover maneuver comprises at least one of: an increase or decrease of pitch of the rotorcraft (changing forward speed changes pitch therefore acceleration and deceleration will change the pitch of the rotorcraft as known in the art);
an increase or decrease of roll of the rotorcraft (it is necessary that the turn rate be continuously varied during the turn, so the required roll angle for the outer and inner turns must be continuously computed [col. 13, lines 5-8]);
an increase or decrease of yaw of the rotorcraft (fig. 1, turn coordinator 34; fig. 2, the heading can be seen to be changing as the approach is made. Examiner notes that heading is equivalent to yaw.);
or an increase or decrease of collective pitch of the rotor system (fig. 1, main rotor collective pitch 21, tail rotor collective pitch 24; as the values going into the system change that necessitates that these values change as well as flight parameters during the approach are changed).
Regarding claim 8:
Murphy in view of Gerstine and Heli-Air teaches the limitations of claim 2, upon which this claim is dependent. 
Murphy further teaches:
the FCC is further operable to determine forward airspeed from at least one sensor of the rotorcraft (fig. 1, air speed indicator 40 shown to be connected to autopilot system 25).
Regarding claim 9:
Murphy in view of Gerstine and Heli-Air teaches the limitations of claim 2, upon which this claim is dependent. 
Murphy further teaches:
the first operating condition comprises the rotorcraft being piloted by an autopilot (fig.1, descent control subsystem 30 is a part of autopilot 25).
Regarding claim 10:
Murphy in view of Gerstine and Heli-Air teaches the limitations of claim 2, upon which this claim is dependent. 
Murphy further teaches:
the first operating condition comprises the rotorcraft engaged in forward flight with an airspeed greater than o knots (the automatic system is not operated unless there is sufficient air speed [col. 2, lines 46-48]; examiner notes that sufficient air speed equates to at least more than 0 knots).
Regarding claim 11:
Murphy in view of Gerstine and Heli-Air teaches the limitations of claim 2, upon which this claim is dependent. 
Murphy further teaches:
the hover location is about 50 feet above the target (fig. 3, pilot set altitude (hP) 66; Murphy discloses the invention except for “50 feet”. It would have been obvious 
Regarding claim 12:
Murphy in view of Gerstine and Heli-Air teaches the limitations of claim 2, upon which this claim is dependent. 
Murphy further teaches:
the rotor system comprises at least one of a main rotor system and a tail rotor system (fig. 1, main rotor collective pitch controller 21 and tail rotor collective pitch controls 24; examiner notes that controls imply that the physical systems must be present on this rotorcraft although not explicitly stated).
Regarding claim 13:
	Murphy teaches:
A flight control computer (FCC) (fig. 1, navigation and control units 36) comprising:
a processor (fig.1, tac-nav computer 37; examiner notes that a computer has a processor inherently);
and a non-transitory computer-readable storage medium storing a program to be executed by the processor for implementing a control law (see at least figs. 3-11 showing the various control laws for the subsystems; examiner notes that storage would be inherent to the computer system), the program including instructions for: 
receiving a pilot command to return to a marked target location (when engaged, the automatic approach system 44 will automatically control the flight from any particular point 50, at any heading, altitude and speed (subject to some conditions described hereinafter), to a selected hover position 51 at a desired altitude, approaching the position upwind [col. 4, lines 4-9]);
performing an automated approach-to-hover maneuver in response to pilot command (when the automatic approach system of the present embodiment is sought to be engaged by the pilot, as indicated by a signal on a line 287 from a mode engage switch on the pilot panel 39 (FIG. 1) [col. 15, lines 50-53]), wherein the pilot command causes a rotorcraft to return to, and hover above, the marked target location (when engaged, the automatic approach system 44 will automatically control the flight from any particular point 50, at any heading, altitude and speed (subject to some conditions described hereinafter), to a selected hover position 51 at a desired altitude [col. 4, lines 4-9]) according to a return to target (RTT) flight path (fig. 2, depicting approach to hover path from point 50 to hover location 51. This could constitute a RTT flight path if points 50 and 51 were on top of each other as established above.), wherein the marked target location is a location (fig. 2, hover position 51), along the first portion of the flight path, directly under the rotorcraft (when engaged, the automatic approach system 44 will automatically control the flight from any particular point 50, at any heading, altitude and speed (subject to some conditions described hereinafter), to a selected hover position 51 at a desired altitude, approaching the position upwind. In doing this, the control system will cause the aircraft to fly downwind of the desired point 51 and execute a turn of a , when a pilot indicates the pilot command to mark the target (to a selected hover position 51 at a desired altitude [col. 4, lines 8-9]) while the rotorcraft is moving along the first portion of the flight path (examiner notes that in Murphy the first portion of flight path is the path up to the point P1, of which point 50 is amongst.)
the pilot indicates the command to mark the target (to a selected hover position 51 at a desired altitude [col. 4, lines 8-9]);
wherein the instructions for performing the approach-to-hover include instructions for determining a flight profile (when engaged, the automatic approach system 44 will automatically control the flight from any particular point 50, at any heading, altitude and speed (subject to some conditions described hereinafter), to a selected hover position 51 at a desired altitude, approaching the position upwind.) comprising the RTT flight path (fig. 2, depicting approach to hover path from point 50 to hover location 51. This could constitute a RTT flight path if points 50 and 51 were on top of each other as established above.), a vertical descent speed, and a vertical deceleration rate, wherein the vertical descent speed (fig. 4; the rate input signal on the line 104, which commands the descent control subsystem 28 to cause descent at a particular rate, is passed by an analog gate 115 from a signal on a line and the vertical deceleration rate (but for input signals representative of 75 ft. or less, the output rate on the line 16 is a linear function of the input, between 0 and 500 ft. per minute. [col 7, lines 4-14]; examiner is interpreting the linear reduction in the vertical descent speed to constitute a vertical deceleration rate.) are determined according to a smoothing function (fig. 4, summing unit 118 and function generator-limiting circuit 117; examiner is interpreting the above to constitute a smoothing function since it continuously is comparing values in an equation and smoothly bringing the vertical speed down to zero.)
wherein the third portion of the flight path is in an upwind direction (is that there will be a turn of uniform ground radius r from a point P1 (which is on the turn circle at a point of tangency to the approach to the turn) to the point P2 (which is directly downwind of the end point at the approach range). [col 10, lines 55-59]) aligned to overfly the hover location (fig. 2, path between P2 and 51),
Murphy does not explicitly teach, however Gerstine teaches:
wherein the [vertical descent] speed (the actual ground speed signal to provide a speed difference signal which can be used as a control signal. [col 1, lines 47-53]) and the [vertical] deceleration rate (changing of the speed will inherently result in a deceleration rate.) are determined according to a smoothing function (a signal  applied using a horizontal distance between the location of the rotorcraft and the marked target location (a remaining distance signal which is transmitted to the function amplifier 147. The function amplifier 147 produces a signal corresponding to the square root of the remaining distance signal. [col 5, lines 40-43]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Murphy to include the teachings as taught by Gerstine because “an important feature of the automatic flight control means in accordance with the present invention is to enable a transfer from a certain flight condition to hovering.” [Gerstine, col 9, lines 8-11] which allows for a safe and smooth transition.
Heli-Air also teaches:
wherein the marked target location is a location, along the first portion of the flight path, directly under the rotorcraft (“the helicopter passes over a spot (target) in forward flight and then tries to return to that same spot in the shortest possible time” [first paragraph]),
Murphy in view of Gerstine does not explicitly teach, however Heli-Air teaches:
wherein the instructions for performing the [automated] approach-to-hover maneuver are performed immediately after the first portion of the flight path (“The optimum return-to-target maneuver at constant altitude consists of a combined 
return to the target (the helicopter passes over a spot (target) in forward flight and then tries to return to that same spot in the shortest possible time [first paragraph])
a return to target (RTT) flight path (the helicopter passes over a spot (target) in forward flight and then tries to return to that same spot in the shortest possible time [first paragraph]),
wherein the RTT flight path comprises a second portion of the flight path immediately after the first portion of the flight path (“a combined deceleration and banked turn until the flight path is pointed back at the target” [page 1]) and further comprises a third portion of the flight path immediately after the second portion of the flight path (“followed by a level flight acceleration.” [page 1]), wherein the second portion of the flight path is a single continuous turn connecting the first portion of the flight path to the third portion of the flight path (“a combined deceleration and banked turn until the flight path is pointed back at the target” [page 1]), 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Murphy in view of Gerstine to include the teachings as taught by Heli-Air because returning to a current position quickly can reduce danger because “the "target” might be hostile and capable of destroying the helicopter if given the opportunity” [Heli-Air, first paragraph]
Regarding claim 14:
Murphy in view of Gerstine and Heli-Air teaches the limitations of claim 13, upon which this claim is dependent. 
Murphy further teaches:
the program further includes instructions for at least one of: increasing or decreasing at least one of pitch angle (changing forward speed changes pitch therefore acceleration and deceleration will change the pitch of the rotorcraft as known in the art), roll angle (it is necessary that the turn rate be continuously varied during the turn, so the required roll angle for the outer and inner turns must be continuously computed [col. 13, lines 5-8]), yaw rate (fig. 1, turn coordinator 34; fig. 2, the heading can be seen to be changing as the approach is made. Examiner notes that heading is equivalent to yaw.), or collective pitch angle (fig. 1, main rotor collective pitch 21, tail rotor collective pitch 24; as the values going into the system change that necessitates that these values change as well as flight parameters during the approach are changed).
Regarding claim 15:
Murphy in view of Gerstine and Heli-Air teaches the limitations of claim 14, upon which this claim is dependent. 
Murphy further teaches:
the program further includes instructions for: reducing an airspeed of the rotorcraft (that the approach be made at a constant deceleration, [col. 10, lines 16-17]);
and reducing an altitude of the rotorcraft (a desired altitude signal (h) is generated on a line 121 in FIG. 4 such as will cause a rate in the circuit 117 that will result in a .
Regarding claim 17:
Murphy in view of Gerstine and Heli-Air teaches the limitations of claim 13, upon which this claim is dependent. 
Gerstine further teaches:
the smoothing function (fig. 1, function amplifier 147) comprises using a square root of the horizontal distance (a signal corresponding to the square root of the distance remaining signal. The signal thus obtained is considered as being a reference speed signal corresponding to the remaining distance at every instant. The reference speed signal is compared with the actual ground speed signal to provide a speed difference signal which can be used as a control signal. [col 1, lines 47-53]) between the location of the rotorcraft and the hover location (The integrator 146 serves to integrate the ground speed signal, starting from the time of distance setting by the distance setting device 143 and engagement of the flight distance control system, so as to produce a flight distance signal. The flight distance signal is compared at the adding device 145 with the starting distance signal from the starting distance setting device 143 to produce a remaining distance signal which is transmitted to the function amplifier 147. [col 5, lines 32-41]).
Regarding claim 18:
Murphy teaches:
operating a rotorcraft in a first operating condition (the automatic approach system is desired only if the air speed is greater than 60 knots, the aircraft is far enough away to be able to turn into the point P1, and there is enough time remaining to reach the desired approach entry altitude [col. 16, lines 36-40]; examiner notes that cruising is the first operating parameter) of a flight control system (FCS) (fig. 1, aircraft controls 20 and autopilot 25), the rotorcraft having a flight control computer (FCC) (fig. 1, navigation and control units 36) in electrical communication between the FCS and a pilot control assembly (PCA) (fig. 1, communication lines 35 go between navigation and control units 36 and aircraft controls 20/autopilot 25; analog electrical circuitry [col. 19, lines 6-7]);
overflying a hover location by the rotorcraft (the control system will cause the aircraft to fly downwind of the desired point 51 and execute a turn of a determined radius from a point P1 to a point P2 so as to approach upwind [col. 4, lines 10-13]; fig. 2 shows the path flying past the hover location to make an approach upwind.);
receiving, by the FCC, a pilot command to mark a target (when the automatic approach system of the present embodiment is sought to be engaged by the pilot, as indicated by a signal on a line 287 from a mode engage switch on the pilot panel 39 [col. 15, lines 50-53]) while (Referring again to FIG. 2, the course to be followed in the automatic approach to hover point 51 from any point of beginning 50 is established in a compound fashion, in accordance with certain defined desired flight parameters. [col 10, lines 10-14]) the rotorcraft is moving along a first portion of a flight path (In order to intercept the point P1, the aircraft must navigate in the cruise 
wherein the hover location is a location (fig. 2, hover position 51), along the first portion of the flight path, directly under the rotorcraft (when engaged, the automatic approach system 44 will automatically control the flight from any particular point 50, at any heading, altitude and speed (subject to some conditions described hereinafter), to a selected hover position 51 at a desired altitude, approaching the position upwind. In doing this, the control system will cause the aircraft to fly downwind of the desired point 51 and execute a turn of a determined radius from a point P1 to a point P2 so as to approach upwind; the altitude, speed and heading all being controlled during the approach. This is described in more detail hereinafter. [col 4, lines 4-15]; as mentioned in the response to arguments from the previous final rejection, while not explicitly stating that the any particular point 50 and hover location 51 are at the same location, however the prior art structure is capable of performing the intended use.), when the pilot indicates the command to mark the target (to a selected hover position 51 at a desired altitude [col. 4, lines 8-9]);
designating the hover location by the FCC in response to receiving the pilot command to mark the target (a selected hover position 51 at a desired altitude [col. 4, lines 8-9]; examiner notes that “a selected hover location” implies that the pilot designates the hover location i.e. “marking the target”);
receiving, by the FCC, a pilot command to return to the target (when the automatic approach system of the present embodiment is sought to be engaged by the [at a second location different from the hover location, wherein the pilot command to return to the target is received after the receiving the pilot command to mark the target and] after overflying the hover location (the automatic approach system 44 will automatically control the flight from any particular point 50; examiner notes that by being able to return to the hover location from “any point” that could include a point that is achieved after overlying the hover location.) and after designating the hover location (when engaged, the automatic approach system 44 will automatically control the flight from any particular point 50, at any heading, altitude and speed (subject to some conditions described hereinafter), to a selected hover position 51 at a desired altitude [col. 4, lines 4-9]; examiner notes that the preceding statement shows an order that the ”hover location 51” precedes the initiation of the command to return to the target location),
the pilot indicates the command to mark the target (to a selected hover position 51 at a desired altitude [col. 4, lines 8-9]);
engaging an automated approach-to-hover maneuver by the FCC in response to the pilot command to return to the target (when engaged, the automatic approach system 44 will automatically control the flight from any particular point 50, at any heading, altitude and speed (subject to some conditions described hereinafter), to a selected hover position 51 at a desired altitude [col. 4, lines 4-9]),
wherein the engaging the automated approach-to-hover maneuver comprises determining a flight profile (when engaged, the automatic approach system 44 will automatically control the flight from any particular point 50, at any heading, altitude  comprising a return to target (RTT) flight path (fig. 2, depicting approach to hover path from point 50 to hover location 51. This could constitute a RTT flight path if points 50 and 51 were on top of each other as established above.), a vertical descent speed (fig. 4; the rate input signal on the line 104, which commands the descent control subsystem 28 to cause descent at a particular rate, is passed by an analog gate 115 from a signal on a line 116 at the output of a function generator-limiter circuit 117, which may be comprised of a well-known break-point diode network. The circuit 117 is established so that it will provide, for large input signals, a fixed maximum rate of descent of 500 ft. per minute; but for input signals representative of 75 ft. or less, the output rate on the line 16 is a linear function of the input, between 0 and 500 ft. per minute. [col 7, lines 4-14]), and a vertical deceleration rate (but for input signals representative of 75 ft. or less, the output rate on the line 16 is a linear function of the input, between 0 and 500 ft. per minute. [col 7, lines 4-14]; examiner is interpreting the linear reduction in the vertical descent speed to constitute a vertical deceleration rate.), 
wherein the third portion of the flight path is in an upwind direction (is that there will be a turn of uniform ground radius r from a point P1 (which is on the turn circle at a point of tangency to the approach to the turn) to the point P2 (which is directly downwind of the end point at the approach range). [col 10, lines 55-59]) aligned to overfly the hover location (fig. 2, path between P2 and 51),
wherein the vertical descent speed and the vertical deceleration rate are determined according to a smoothing function (fig. 4, summing unit 118 and 
and transitioning, automatically, to a second operating condition (when engaged, the automatic approach system 44 will automatically control the flight from any particular point 50, at any heading, altitude and speed (subject to some conditions described hereinafter), to a selected hover position 51 at a desired altitude [col. 4, lines 4-9]) of the FCS by the FCC according to the RTT flight path (fig. 2, depicting approach to hover path from point 50 to hover location 51. This could constitute a RTT flight path if points 50 and 51 were on top of each other as established above.) in response to the FCC engaging the approach-to-hover maneuver (when engaged, the automatic approach system 44 will automatically control the flight from any particular point 50, at any heading, altitude and speed (subject to some conditions described hereinafter), to a selected hover position 51 at a desired altitude, approaching the position upwind [col. 4, lines 4-9]), wherein the second operating condition is operable to reduce airspeed (the air speed is uniformly reduced as a function of current air speed and range to destination, until it is a short distance from the destination, after which it is reduced substantially linearly to nearly zero [col. 17, lines 56-60]) and reduce altitude of the rotorcraft (When in the approach mode, aircraft descent is controlled by a descent rate which relates to the longitudinal deceleration by the ratio of remaining altitude to descent to the remaining velocity deceleration to be achieved [col. 18, lines 2-6]).
Murphy does not explicitly teach, however Gerstine teaches:
wherein the [vertical descent] speed (the actual ground speed signal to provide a speed difference signal which can be used as a control signal. [col 1, lines 47-53]) and the [vertical] deceleration rate (changing of the speed will inherently result in a deceleration rate.) are determined according to a smoothing function (a signal corresponding to the square root of the distance remaining signal. The signal thus obtained is considered as being a reference speed signal corresponding to the remaining distance at every instant. The reference speed signal is compared with the actual ground speed signal to provide a speed difference signal which can be used as a control signal. [col 1, lines 47-53]) applied using a horizontal distance between the location of the rotorcraft and the hover location (a remaining distance signal which is transmitted to the function amplifier 147. The function amplifier 147 produces a signal corresponding to the square root of the remaining distance signal. [col 5, lines 40-43]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Murphy to include the teachings as taught by Gerstine because “an important feature of the automatic flight control means in accordance with the present invention is to enable a transfer from a certain flight condition to hovering.” [Gerstine, col 9, lines 8-11] which allows for a safe and smooth transition.
Heli-Air also teaches:
receive a pilot command to mark a target while the rotorcraft is moving along a first portion of a flight path (“the helicopter passes over a spot (target) in forward flight and then tries to return to that same spot in the shortest possible time” [first ;
wherein the hover location is a location, along the first portion of the flight path, directly under the rotorcraft (“the helicopter passes over a spot (target) in forward flight and then tries to return to that same spot in the shortest possible time” [first paragraph]),
Murphy in view of Gerstine does not explicitly teach, however Heli-Air teaches:
a pilot command to return to the target (examiner notes that at the start of the turn, the pilot is controlling the rotorcraft to make a turn and decelerate which is “a pilot command”) at a second location different from the hover location (“a combined deceleration and banked turn until the flight path is pointed back at the target” [page 1]), wherein the pilot command to return to the target is received after the pilot command to mark the target (examiner notes that Heli-air inherently demonstrates that the command to return to the target is after the command to mark the target since the initiation of the turn happens after the pilot passes over the desired target location. This can also be visualized in the attached cited but not relied upon Youtube video “Kiowa Warrior Return to Target”)
a return to target (RTT) flight path (the helicopter passes over a spot (target) in forward flight and then tries to return to that same spot in the shortest possible time [first paragraph]),
wherein the RTT flight path comprises a second portion of the flight path immediately after the first portion of the flight path (“a combined deceleration and banked turn until the flight path is pointed back at the target” [page 1]) and further comprises a third portion of the flight path immediately after the second portion of the flight path (“followed by a level flight acceleration.” [page 1]), wherein the second portion of the flight path is a single continuous turn connecting the first portion of the flight path to the third portion of the flight path (“a combined deceleration and banked turn until the flight path is pointed back at the target” [page 1]), 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Murphy in view of Gerstine to include the teachings as taught by Heli-Air because returning to a current position quickly can reduce danger because “the "target” might be hostile and capable of destroying the helicopter if given the opportunity” [Heli-Air, first paragraph]
Regarding claim 19:
Murphy in view of Gerstine and Heli-Air teaches the limitations of claim 18, upon which this claim is dependent. 
Murphy further teaches:
the FCC transitioning to the second operating condition () comprises:
changing a first flight characteristic, wherein changing the first flight characteristic would result in an expected change to a second flight characteristic (see at least figs. 3-11 showing relationships between inputs and outputs, especially fig. 8), and wherein the first flight characteristic and the second flight characteristic have an inherently-coupled relationship (When in the approach mode, aircraft descent is controlled by a descent rate which relates to the longitudinal deceleration by the ratio of remaining altitude to descent to the remaining ;
instructing the FCS to change the first operating condition of the FCS (the automatic approach system is desired only if the air speed is greater than 60 knots, the aircraft is far enough away to be able to turn into the point P1, and there is enough time remaining to reach the desired approach entry altitude [col. 16, lines 36-40]; changing from cruising to approach maneuver) based on the inherently-coupled relationship (When in the approach mode, aircraft descent is controlled by a descent rate which relates to the longitudinal deceleration by the ratio of remaining altitude to descent to the remaining velocity deceleration to be achieved. [col. 18, lines 2-6]; altitude and velocity are the convolved characteristics); 
and instructing the FCS to transition to the second operating condition of the FCS (the descent control subsystem 28 can be engaged and provided with a rate by the main collective controls 45, until descent to a proper altitude is completed and then it would not be utilized at all, but rather the radar altitude hold subsystem would be utilized. Similarly, the roll attitude hold subsystem 32 is used during the outer and inner turns in the flight control provided by the automatic approach system 44, but is not used during the straight line flight [col. 4, lines 35-44]; shows that the system transitions between straight line descent and constant height and speed turns) in response to the expected change to the second flight characteristic (the air speed is in contrast maintained until completion of the final inner turn [col. 18, lines 57-66]; examiner notes that air speed would be expected to fall in this case as noted by the reference using the term “in contrast”), wherein the second operating condition is operable to at least partially offset the expected change to the second flight characteristic (on the other hand, the air speed is in contrast maintained until completion of the final inner turn [col. 18, lines 57-66]) such that the FCS is operable to at least partially decouple the inherently-coupled relationship of the first flight characteristic and the second flight characteristic (the nominal descent rate from current altitude to pilot set desired hover altitude is continuously computed in one fashion or another to permit entry of the final, inner turn at substantially the correct altitude for entry into the final approach as described hereinbefore, so that altitude can be maintained substantially constant during the turn, thereby to minimize adverse psychological human factor effects; on the other hand, the air speed is in contrast maintained until completion of the final inner turn [col. 18, lines 57-66]; while turning the helicopter is held to constant altitude and velocity which is decoupling the natural tendency of a helicopter to lose altitude and speed in a turn as known in the art.).
Claim 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (U.S. Pat. No. 4,029,271) in view of Gerstine (U.S. Pub. No. 4,004,756) and Heli-Air (Return to Target - NPL) in further view of U.S. DOT/ FAA Advisor Circular (NPL) (Listed as “FAA” in rest of action).
Regarding claim 6:
Murphy in view of Gerstine and Heli-Air teaches the limitations of claim 5, upon which this claim is dependent. 
Murphy in view of Gerstine and Heli-Air does not teach, however FAA teaches:
the FCC is further operable to maintain the approach-to-hover maneuver until the rotorcraft is located at the hover location (controls are provided for altitude and rate of descent, so as to terminate in hover at a desired altitude [ab]) or until the FCC receives a pilot command cancelling the approach to hover maneuver (Override force. The autopilot should disengage when the flight crew applies a significant override force to the controls. The applicant should interpret “significant” as a force that is consistent with an intention to overpower the autopilot by either or both pilots. [FAA, page 21]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Murphy in view of Gerstine and Heli-Air to include the teachings as taught by FAA to comply with FAA guidelines.
Regarding claim 7:
Murphy in view of Gerstine and Heli-Air in further view of FAA teaches the limitations of claim 6, upon which this claim is dependent. 
FAA further teaches:
the pilot command cancelling the approach to hover maneuver (flight crew applies a significant override force to the controls [FAA, page 21]) is received from a cyclic control or a collective control of the PCA (Override force. The autopilot should disengage when the flight crew applies a significant override force to the controls. The applicant should interpret “significant” as a force that is consistent with an intention to overpower the autopilot by either or both pilots. [FAA, page 21]).
Regarding claim 20:
Murphy in view of Gerstine and Heli-Air teaches the limitations of claim 19, upon which this claim is dependent. 
Murphy further teaches:
the approach-to-hover maneuver is based on a distance between the rotorcraft and the hover location (fig. 2, distance R.sub.A; Then the range from the final point 51 to the point P2 where the approach is entered (R.sub.A) can be determined from the velocity at the point of entry and the desired constant deceleration rate [col. 10, lines 18-21]);
a descent profile of the approach-to-hover maneuver is determined based on a square root of the distance (fig. 7, square root 183; the square root of this is taken in a square root circuit 183 (which may comprise a high gain amplifier having feedback to input through a multiplier in which the output is squared, so as to provide the square root in the well-known fashion). This provides the signal D on a line 184, which is used, among other things, to determine when the inner turn has been reached, which is defined herein to be when the distance D is within 100 ft [col. 11, lines 40-48]);
the descent profile (the entry of an approach to hover… being controlled by continuously updated calculations [col. 2, lines 15-17]) comprises a vertical speed (rate of descent [col. 2, lines 15-17]) and a deceleration rate of the rotorcraft (the deceleration [col. 2, lines 15-17]);
the vertical speed and the deceleration rate are iteratively adjusted based on the square root of the distance as the rotorcraft approaches the hover location (Murphy does not disclose this limitation but the examiner notes that is limitation is ;
iterative adjustment comprises continuously updating a position error (see at least figs. 3-11; the deceleration and rate of descent being controlled by continuously updated calculations [col. 2, lines 17-18]; it is known in the art that error values must be constantly updated to maintain control of a non-static system);
a duration of the approach-to-hover maneuver is between about 2 minutes and about 3 minutes (the remaining time is determined by dividing the required remaining decrease in velocity by the current longitudinal acceleration [col. 9, lines 12-15]; It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an approach-to-hover maneuver to last between 2 to 3 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.);
the approach-to-hover maneuver comprises at least one of: an increase or decrease of pitch (changing forward speed changes pitch therefore acceleration and deceleration will change the pitch of the rotorcraft as known in the art); an increase or decrease of roll (it is necessary that the turn rate be continuously varied during the turn, so the required roll angle for the outer and inner turns must be continuously computed [col. 13, lines 5-8]); an increase or decrease of yaw (fig. 1, turn coordinator 34; fig. 2, the heading can be seen to be changing as the approach is made. Examiner notes that heading is equivalent to yaw.); or an increase or decrease of collective pitch (fig. 1, main rotor collective pitch 21, tail rotor collective pitch 24; as the values going into the system change that necessitates that these values change as well as flight parameters during the approach are changed);
the FCC is further operable to maintain the approach-to-hover maneuver until the rotorcraft is located at the hover location (controls are provided for altitude and rate of descent, so as to terminate in hover at a desired altitude [ab]) 
the FCC is further operable to determine forward airspeed from at least one sensor of the rotorcraft (fig. 1, sensor, navigation, and control units 36, air speed indicator 40; examiner notes that in order to have an air speed indicator, the helicopter must have a sensor to detect the airspeed it is indicating);
the first operating condition comprises the rotorcraft being piloted by an autopilot (fig. 1, autopilot 25 controls operating conditions 26-34);
the first operating condition comprises the rotorcraft engaged in forward flight with an airspeed greater than o knots (the automatic system is not operated unless there is sufficient air speed [col. 2, lines 46-48]; examiner notes that sufficient air speed equates to at least more than 0 knots);
the hover location is about 50 feet above the target (fig. 3, pilot set altitude (hP) 66; Murphy discloses the invention except for “50 feet”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a hover height of 50 feet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.);
or the rotorcraft comprises at least one of a main rotor system and a tail rotor system (fig. 1, main rotor controls 21-23 and tail rotor control 24; examiner notes that while not explicitly stated, the helicopter has controls for the main rotor and tail rotor).
Murphy in view of Gerstine and Heli-Air does not teach, however FAA teaches:
or until the FCC receives a pilot command cancelling the approach to hover maneuver (Override force. The autopilot should disengage when the flight crew applies a significant override force to the controls. The applicant should interpret “significant” as a force that is consistent with an intention to overpower the autopilot by either or both pilots. [FAA, page 21]);
the pilot command (flight crew applies a significant override force to the controls [FAA, page 21]) cancelling the approach to hover maneuver is received from a cyclic control or a collective control of the PCA (Override force. The autopilot should disengage when the flight crew applies a significant override force to the controls. The applicant should interpret “significant” as a force that is consistent with an intention to overpower the autopilot by either or both pilots. [FAA, page 21]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Murphy in view of Heli-Air to include the teachings as taught by FAA to comply with FAA guidelines.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Codealpha99 (“Kiowa Warrior Return to Target” - Youtube NPL) discloses a visual demonstration of a return to target maneuver that shows the “teardrop” shape asserted by applicant that contains 3 portions, overflying the target, making a continuous turn to face the target again, and moving straight back to the target location.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665